Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mitesh Mehta (Reg. No. 67,352) on 5/23/2022.

The application has been amended as follows: 

Listing of Claims
1.	(Currently Amended) A method for configuration of a cooking appliance by a terminal able to exchange information according to a communication protocol with the cooking appliance, the configuration method comprising the following steps: 
creating or selecting a cooking program, said cooking program comprising a relationship between a cooking time and a cooking temperature, or 
creating or selecting a desired doneness corresponding to an implementation progress status of the said cooking program, 
determining a cooking parameterization information item based on the cooking program or selecting the cooking parameterization information corresponding to the desired doneness, wherein the cooking parameterization information item comprises a set of coefficients corresponding to a time evolution of the cooking temperature, and wherein the coefficients are values used by the processor to determine a cooking setpoint corresponding to one or more time ranges, the one or more time ranges defined by a target cooking temperature and a target cooking time, and 
determining an operation mode of the cooking appliance from among a first configuration and a second configuration based on an actuation or lack thereof a switch command on the cooking appliance, wherein, in the first configuration, the cooking appliance is operated to cook a first item in a non-connected mode and, in the second configuration, the cooking appliance is operated to cook a second item in a connected mode, 
when the cooking appliance is operated to cook the second item in the connected mode, the method further comprises: 
sending said cooking parameterization information item to the cooking appliance, and 
applying a verification function to said cooking parameterization information item by a processor of the cooking appliance,
2Application No.: 16/098,373Docket No.: SEBCGM 3.3F-001 wherein, in the first configuration, the set of coefficients of the cooking parameterization information item are coefficients already contained in a memory of the processor, and in the second configuration, the set of coefficients of the cooking parameterization information item are coefficients downloaded from a remote source.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY CHAN/Primary Examiner, Art Unit 2186